Name: Council Regulation (EEC) No 1549/79 of 24 July 1979 laying down the minimum requirements for common wheat for bread-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/4 26 . 7 . 79Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1549/79 of 24 July 1979 laying down the minimum requirements for common wheat for bread-making 1979/80 marketing year for common wheat meeting the standard quality criteria and the requirements in respect of minimum bread-making quality, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, common wheat shall meet the minimum requirements for bread-making when it has an acceptable level of amylase activity and when the dough obtained from such wheat does not stick during the mechanical kneading process . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1979 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission , Whereas, in accordance with Article 3 (2) of Council Regulation (EEC) No 2727/75, the reference price must be fixed for common wheat which meets the standard quality criteria and the requirements in respect of medium bread-making quality ; whereas, pursuant to the derogation provided for in Article 1 of Council Regulation (EEC) No 1548/79 of 24 July 1979 fixing cereal prices for the 1979/80 marketing year (3 ), the reference price has been fixed for the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) See page 1 of this Official Journal . (3 ) See page 2 of this Official Journal .